DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/709,286 for an INFUSION LINE HARNESS, filed on 3/30/2022.  Claims 1-12 are pending.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: RN 208, RN 318.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “304” has been used to designate both an object and respective portions.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “208a” has been used to designate both an end and a first end.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “208b” has been used to designate both a beginning and a second end.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “202” has been used to designate anchor tabs, first anchor, second anchor and anchor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “302” has been used to designate both a tubular structure and a tubular section.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig. 5 contains two separate drawings.  Proper labeling is required.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5-7 recite the limitation "the… second fasteners" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-7, 11 and 12 are rejected for the same reasons as being dependent on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petty et al. (U.S. Pat. 9,675,843).
Regarding claim 1, Petty teaches an infusion line harness, comprising: a rectangular material with longitudinal edges of the material being longer than a width of the material; first and second anchor tabs connected to the rectangular material at opposing ends of a first longitudinal edge of the rectangular material such as to extend the first longitudinal edge of the material to include a length of the first and second anchor tabs, the anchor tabs each being narrower than a width of the rectangular material such that a second longitudinal edge of the rectangular material is not extended by the first and second anchor tabs; wherein the rectangular material has one or more first fasteners (6) positioned on the rectangular material along the first longitudinal edge and one or more complimentary fasteners (7) positioned on the rectangular material along the second longitudinal edge and which are configured to connect to the one or more first fasteners, the first fasteners and second fasteners being positioned such that when connected to each other the rectangular material forms a tubular structure (Fig. 3); wherein, when the first and second fasteners are connected to form the tubular structure from the rectangular material, the first and second anchor tabs protrude from the tubular structure, and wherein the first and second anchor tabs are each configured to wrap around a respective object and fasten to itself, or to a respective portion of the rectangular material, to anchor the rectangular material to the respective object.

[AltContent: textbox (2nd longitudinal edge)][AltContent: arrow][AltContent: textbox (1st anchor tab)]
[AltContent: arrow]
[AltContent: textbox (rectangular material)]
[AltContent: arrow]

[AltContent: arrow]
[AltContent: textbox (1st longitudinal edge)]
    PNG
    media_image1.png
    729
    464
    media_image1.png
    Greyscale




[AltContent: textbox (2nd anchor tab)][AltContent: arrow]




Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullet (U.S. Pat. 8,882,718)
Regarding claim 8, Mullet teaches an infusion pump comprising: an anchor point (not shown but inherent) on an external surface of the infusion pump, the anchor point disposed on the external surface to receive a first anchor tab of an infusion harness (Background; col. 2, lines 12-19); and a fluid tubing pathway (area within tube) directing a fluid tube received therein toward the infusion harness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullet (U.S. Pat. 8,882,718) in view of Petty et al. (U.S. Pat. 9,675,843).
Regarding claim 1, as best understood, Mullet teaches an infusion line harness, comprising: a rectangular material with longitudinal edges of the material being longer than a width of the material; first and second anchor tabs connected to the rectangular material; wherein the rectangular material has one or more first fasteners positioned on the rectangular material along the first longitudinal edge and one or more complimentary fasteners positioned on the rectangular material along the second longitudinal edge and which are configured to connect to the one or more first fasteners, the first fasteners and second fasteners being positioned such that when connected to each other the rectangular material forms a tubular structure (Fig. 9C); wherein, when the first and second fasteners are connected to form the tubular structure from the rectangular material, the first and second anchor tabs protrude from the tubular structure, and wherein the first and second anchor tabs are each configured to wrap around a respective object and fasten to itself, or to a respective portion of the rectangular material, to anchor the rectangular material to the respective object, but does not teach that first and second anchor tabs are connected to the rectangular material at opposing ends of a first longitudinal edge of the rectangular material such as to extend the first longitudinal edge of the material to include a length of the first and second anchor tabs, the anchor tabs each being narrower than a width of the rectangular material such that a second longitudinal edge of the rectangular material is not extended by the first and second anchor tabs.  Petty, however, teaches first and second anchor tabs (16, 19) located on a rectangular harness such that they are connected to the rectangular material at opposing ends of a first longitudinal edge of the rectangular material such as to extend the first longitudinal edge of the material to include a length of the first and second anchor tabs, the anchor tabs each being narrower than a width of the rectangular material such that a second longitudinal edge of the rectangular material is not extended by the first and second anchor tabs in order to attach the rectangular material to different objects at each end.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to position the first and second anchor tabs connected to the rectangular material at opposing ends of a first longitudinal edge of the rectangular material such as to extend the first longitudinal edge of the material to include a length of the first and second anchor tabs, the anchor tabs each being narrower than a width of the rectangular material such that a second longitudinal edge of the rectangular material is not extended by the first and second anchor tabs in order to attach the harness to the medical devices or instruments on either side of the material to support the unobstructed flow of the liquid in the lines.

[AltContent: textbox (1st and 2nd anchor tabs)]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    741
    481
    media_image2.png
    Greyscale



[AltContent: textbox (rectangular material)]
[AltContent: arrow]
[AltContent: textbox (longitudinal edge)]
[AltContent: arrow]

[AltContent: arrow]
[AltContent: textbox (complementary fasteners)]
[AltContent: textbox (1st fasteners)][AltContent: arrow]



Regarding claim 2, as best understood, Mullet and Petty teach the harness of claim 1, wherein the rectangular material comprises opaque portions (3) and unobstructed portions (2), wherein the unobstructed portions provide a window for viewing an interior of the tubular structure and infusion lines within the tubular structure, and the opaque portions facilitate placement of the infusion lines through the tubular structure.
Regarding claim 3, as best understood, Mullet and Petty teach the harness of claim 1, further comprising: a plurality of tabs (material tabs, col. 2, lines 17; panels (col. 8, lines 37-60), each tab being a different color.
Regarding claim 4, as best understood, Mullet and Petty teach the harness of claim 1, further comprising: one or more transparent pockets (2) on a surface of the rectangular material, wherein, when the tubular structure is formed (folded such that the pockets are on the outside), the transparent pockets are positioned on an external surface of the tubular structure, and wherein each transparent pocket is configured to hold a corresponding tab and to display each respective tab through the pocket.
Regarding claims 5-7, as best understood, Mullet and Petty teach the harness of claim 1, wherein Mullet teaches that the first and second fasteners collectively comprise a plurality of snap fasteners or magnetic fasteners as alternative fastening arrangements (col. 1, line 65 – col. 2, line 4), but do not specifically teach that the first and second fasteners collectively fasten or seal together with interlocking grooves and ridges.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the fasteners taught in Mullet for first and second fasteners that collectively fasten or seal together with interlocking grooves and ridges, since the equivalence of snap and magnetic fasteners and fasteners with interlocking grooves and ridges for their use in the fastening art and the selection of any known equivalents to join two members together would be within the level of ordinary skill in the art.
Regarding claim 11, as best understood, Mullet and Petty teach a method comprising: wrapping a plurality of infusion lines with the rectangular material of the infusion line harness of Claim 1; fastening the first and second fasteners to form the tubular structure with the plurality of infusion lines passing therethrough; securing the first anchor tab to a medical intravenous pole supporting a plurality of medical devices providing a fluid to the plurality of infusing lines; and securing the second anchor tab to a portion of a patient bed (Background; col. 2, lines 12-19).
Regarding claim 12, as best understood, Mullet and Petty teach a method comprising: wrapping a plurality of infusion lines with the rectangular material of the infusion line harness of Claim 1; fastening the first and second fasteners to form the tubular structure with the plurality of infusion lines passing therethrough; passing the first anchor tab and a portion of the tubular structure through a hole of a medicine lock box (medical instrument) surrounding an infusion device providing a fluid to at least one of the plurality of infusion lines and securing the first anchor to an interior portion of the medicine lock box; and securing the second anchor tab to a portion of a patient bed (Background; col. 2, lines 12-19), but does not teach an eyelet. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the hole for an eyelet, since the equivalence of a hole and an eyelet for their use in the fastening art and the selection of any known equivalents to join two members together would be within the level of ordinary skill in the art.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullet (U.S. Pat. 8,882,718) in view of Zhang (CN 103845777).
Regarding claims 9 and 10, Mullet teaches an infusion pump of claim 8, but does not teach a medicine lock box surrounding at least a portion of the infusion pump, the portion of the infusion pump including the anchor point, wherein the medicine lock box includes an eyelet shaped to receive the first anchor tab and a portion of a tubular structure of the infusion harness, wherein, after receipt by the eyelet, the first anchor tab and the portion of the tubular structure are enclosed by the medicine lock box.  Zhang, however, teaches a medicine lock box (3) surrounding at least a portion of the infusion pump (1), the portion of the infusion pump including the anchor point, wherein the medicine lock box includes an opening (38) shaped to receive the first anchor tab and a portion of a tubular structure of the infusion harness in order to provide a secure support for the pump.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct a medicine lock box surrounding at least a portion of the infusion pump, the portion of the infusion pump including the anchor point, wherein the medicine lock box includes a hole shaped to receive the first anchor tab and a portion of a tubular structure of the infusion harness, wherein, after receipt by the hole, the first anchor tab and the portion of the tubular structure are enclosed by the medicine lock box in order to provide a secure arrangement for holding the pump to prevent any undesired tampering with the pump while allowing for securement of the tubing and also allowing for uninhibited flow of the liquid from the pump through the tubing.  Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the hole for an eyelet, since the equivalence of a hole and an eyelet for their use in the fastening art and the selection of any known equivalents to join two members together would be within the level of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: USP 6315759, 5709665, 5224932 (protective cover for IV tubes).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        November 14, 2022